
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.41


AGREEMENT FOR CONSULTING SERVICES


    This Agreement for Consulting Services ("Agreement") is made by and between
InterMune, Inc., a Delaware corporation (the "Company"), and The SGO Group LLC
(the "Consultant"), effective as of this 1st day of August, 2001 (the "Effective
Date").

RECITALS

    Whereas, prior to the Effective Date, Consultant received from Eli Lilly and
Company ("Lilly") certain information concerning the development and
commercialization of Oritavancin that the Consultant analyzed with respect to
the business prospects for Oritivancin; and

    Whereas, the Company desires to utilize such information and analysis and
the Consultant's expertise in drug development and commercialization to assist
the Company in assessing a business transaction between the Company and Lilly
concerning Oritavancin.

    Now, Therefore, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the parties hereby agree as
follows:

1.Services. The Consultant hereby agrees to perform the services set for on
Exhibit "A" attached hereto (the "Services").

2.Term. The term of this Agreement shall commence on the Effective Date and
shall expire 180 days after the Effective Date unless sooner terminated. This
Agreement may be terminated at will by either party on 30 days notice to the
other; provided, however, that the Company may not terminate this Agreement
prior to October 1st, unless the Company has completed a business transaction
with Lilly, and the Consultant has earned [*]on the signing of a Subject
Agreement (as defined in Exhibit A).

3.Compensation. The Consultant shall receive the compensation set forth on
Exhibit "A" attached hereto.

4.Nature of Relationship. The Consultant is an independent contractor and will
not act as an agent nor shall he be deemed an employee of the Company for the
purposes of any employee benefit programs, income tax withholding, FICA taxes,
unemployment benefits or otherwise. The Consultant shall not enter into any
agreement or incur any obligations on the Company's behalf, or commit the
Company in any manner without the Company's prior consent.

5.Consultant's Representations and Covenants.

(a)During the term of this Agreement, the Consultant agrees that it will not
affiliate as an officer, director, employee, consultant, agent, or contractor,
with any business enterprise that competes with the Company, without the prior
written consent of the Company.

(b)Consultant represents and warrants that any information or statement that
Consultant has provided to the Company prior to the Effective Date is true and
did not contain an untrue statement of material fact or omit to state a material
fact necessary to make such information or statement not misleading.

(c)Consultant covenants that any information or statement Consultant provides to
the Company in connection with performing the Services will be true and not
contain an untrue statement of material fact or omit to state a material fact
necessary to make such information or statement not misleading.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

1

--------------------------------------------------------------------------------



6.Rights and Obligations of the Parties on Termination. Upon the termination of
this Agreement by either party, (i) the Company shall continue to be obligated
to pay the Consultant all compensation due under Exhibit A attached hereto, to
the extent the same has not been previously paid, and (ii) each party shall
promptly return to the other all data, materials and other properties of the
other held by it; provided, however, that if the Company terminates because the
Consultant is in default, the Company shall have the right to retain and use
such data, materials, and other properties until such time as the Company has
found a comparable replacement to perform the Services.

7.Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be given
personally, sent by facsimile transmission or sent by prepaid air courier or
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed to have been given: (a) when received, if delivered in person, sent by
facsimile transmission and confirmed in writing within three business days
thereafter or sent by prepaid air courier, or (b) three business days following
the mailing thereof, if mailed by certified first class mail, postage prepaid,
return receipt requested, in any such case as follows (or to such other address
or addresses as a party may have advised the other in the manner provided in
this Section 7):


 
 
If to the Company:
 
InterMune, Inc.
3280 Bayshore Blvd.
Brisbane, California 94005
Attention: General Counsel
 
 
If to the Consultant:
 
The SGO Group LLC
c/o Pennie & Edmonds LLP
3300 Hillview Avenue
Palo Alto, California 94304
Attention: Paul De Stefano

8.Entire Agreement. This Agreement and that certain Mutual Confidential
Disclosure Agreement, dated as of July 27, 2001, between the parties contain the
entire agreement and understanding concerning the subject matter hereof between
the parties and supersedes and replaces all prior negotiations and proposed
agreements, written and oral. The Consultant acknowledges that no other party,
or any agent or attorney of any other party has made any promise,
representation, or warranty whatsoever, express or implied, not contained
herein, concerning the subject matter hereof, to induce it to execute this
Agreement, and acknowledges that it has not executed this Agreement in reliance
upon any such promise, representation or warranty not contained herein.

9.Modifications. Any modification of this Agreement shall only be effective if
it is in writing and signed by both parties hereto.

10.Effect of Waiver. The failure of any party to insist on strict compliance
with any of the terms, covenants, or conditions of the Agreement by any other
party shall not be deemed a waiver of that term, covenant, or condition, nor
shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.

11.Partial Invalidity. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction under a given
circumstance, then the remaining provisions shall remain, nevertheless, in full
force and effect under such circumstance.

12.Governing Law. This Agreement shall be governed by, interpreted under,
construed and enforced in accordance with the laws of the State of California,
excluding any choice of law principles which could cause the law of any other
jurisdiction to be applied.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

2

--------------------------------------------------------------------------------

13.Arbitration. The parties agree to negotiate in good faith in an attempt to
resolve any disputes or controversies arising out of or related to or affecting
the subject matter of this Agreement. Any dispute arising out of or relating to
or affecting the subject matter of this Agreement not resolved by negotiation
shall be submitted for resolution by binding arbitration by the American
Arbitration Association pursuant to its Rules of Commercial Arbitration. Such
arbitration shall be held in Palo Alto, California.

14.Assignment and Subcontracting. The Consultant shall not assign or subcontract
the whole or any part of this Agreement without the Company's written consent.

15.Counterparts. This Agreement may be executed by facsimile transmission in
counterparts which shall be deemed originals and which together shall constitute
one instrument.

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


INTERMUNE, INC.
 
THE SGO GROUP LLC
By:
 
/s/ JOHN WULF
John Wulf
Senior Vice President of Corporate Development
 
By:
 
/s/ BRAD GOODWIN
Brad Goodwin
Managing Director

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

3

--------------------------------------------------------------------------------

EXHIBIT "A"
DESCRIPTION OF SERVICES AND COMPENSATION

Services

    Consultant, through its members, shall assist the Company in structuring,
negotiating, drafting and consummating an agreement with Eli Lilly and Company
("Lilly") pursuant to which the Company, directly or indirectly, receives a
license or other right to sell, market and/or distribute Oritavancin (a "Subject
Agreement"). The Services shall include, without limitation, assisting the
Company in establishing an initial development and/or marketing strategy for
Oritavancin, in consultation with the Company, negotiating and drafting the
Subject Agreement, and interacting with the Company's internal and outside
licensing and intellectual property counsel as reasonably required in order to
consummate a Subject Agreement.

    There are no minimum nor maximum number of hours required of Consultant in
provided the Services. Nonetheless, the Consultant, through its appropriate
members, shall be available as reasonably required in order to perform the
Services and, without limiting the foregoing, shall make itself reasonably
accessible to the Company during normal working hours.

    In the event the Company gives notice that it wishes to terminate the
agreement because an agreement with Lilly is not desirable or feasible, the
Consultant and the Company will discuss in good faith other services which the
Consultants may provide to the Company from the date of the notice to the
termination of the Agreement.

Compensation

    Compensation to the Consultant hereunder shall come in the form of
(i) non-refundable consulting fees, (ii) a payment due to the Consultant upon
the execution by Lilly and the Company (or its designee or affiliate) of a
Subject Agreement, and (iii) payments due to the Consultant as a result of
development or regulatory events related to the development and registration of
Oritavancin which result in an additional payment(s) or other consideration
being due to Lilly pursuant to the Subject Agreement ("Milestone Payments").

(i)Within five business days after execution of this Agreement the Company shall
pay the Consultant [*]. Beginning September, 2001, the Company shall pay the
Consultant [*] on or before the first business day of each calendar month during
the term of this Agreement.

(ii)Within five business days after the execution of a Subject Agreement by the
parties thereto, the Company shall pay to the Consultant [*].

(iii)Upon execution of a Subject Agreement by the parties thereto, the
Consultant and the Company shall agree as to the total potential development and
regulatory Milestone Payments which could be earned by Lilly throughout the term
of the Subject Agreement. In the event such total exceeds [*], the provisions of
this paragraph shall apply only to the first [*] in Milestone Payments. Upon the
occurrence of each event which would entitle Lilly to a Milestone Payment
(whether or not such payment is actually made) (a "Milestone Event"), the
Consultant shall be entitled to a payment payable to Consultant within five
business days following payment of the milestone payment to Lilly, in an amount
determined by [*].

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

4

--------------------------------------------------------------------------------





QuickLinks


AGREEMENT FOR CONSULTING SERVICES
